— In April, 1974, petitioner was suspended by this court for two years by reason of misconduct involving “abusive and intemperate conduct toward two attorneys, a Judge and his wife, threatening the Judge’s life and the life of one of the attorneys and his family” (Matter of Cohen, 44 AD2d 744). We noted at that time that although petitioner was guilty of misconduct of a most serious nature, it appeared the misconduct took place when petitioner was under the influence of alcohol.
Petitioner applied for reinstatement in August, 1976 and in connection with this application he was examined by a physician appointed by the court. The physician found petitioner to be suffering from chronic alcoholism and concluded that “at present * * * it is unlikely that he can perform appropriately in a professional capacity.” Petitioner’s application for reinstatement was subsequently denied.
Upon review of the instant application for reinstatement, filed October 28, 1983, and the reports of the Committee on Professional Standards and the Committee on Character and Fitness for the Third Judicial District, we conclude that, under the facts. and circumstances presented, determination of the application should be withheld pending petitioner’s reexamination to determine his physical and mental capacity to resume the practice of law.
Determination of application withheld and Bernardo Gaviria, M.D., 1196 Western Avenue, Albany, appointed to examine petitioner and report to the court. Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.